Citation Nr: 1516146	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  06-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple sclerosis (MS), to include as a result of exposure to herbicides in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970, to include combat duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2009, the Veteran testified at a Board videoconference hearing.  A transcript of that proceeding is associated with the Veteran's claims folder.

This matter was before the Board in November 2009, when it was remanded for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's remand instructions has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An April 2000 Board decision denied the Veteran's claim of service connection for MS.  The Veteran did not appeal the April 2000 Board decision. 

2.  Some additional evidence received since the Board's April 2000 decision is new to the record, none of the new competent evidence relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for MS, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 2000 Board decision denying the claim of service connection for MS is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Since the April 2000 Board decision, new and material evidence has not been received with respect to the claim of service connection for MS; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the appellant of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant was afforded such notice by way of a November 2004, which detailed the type of evidence necessary to reopen the claim of service connection for MS.  Likewise, a March 2010 letter notified the Veteran of how to substantiate a claim based on his exposure to herbicides in the Republic of Vietnam.  The claim was subsequently readjudicated in a November 2012 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran. The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii). The Veteran was not provided a VA examination in conjunction with attempt to reopen service connection for MS.  As will be discussed, new and material evidence has not been received to reopen that issue. VA has no duty to provide a VA examination or medical opinion for MS.  See id; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Finally, the Board is satisfied that substantial compliance with the Board's November 2009 remand directives has been achieved.  Outstanding VA treatment records were obtained.  The Veteran was sent a letter dated March 2010, which sought authorization to obtain outstanding treatment records from Kaiser Permanente.  The Veteran did not respond and, thus, VA was not required to seek those records.  Likewise, as those records were not identified, VA was not required to provide the Veteran with an examination per the November 2009 remand instructions.  As such, substantial compliance with the Board's November 2009 remand directives has been achieved.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Merits

In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board denied service connection for MS in an April 2000 decision. The Veteran sought no appeal of the April 2000 decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

In the April 2000 Board decision, the Veteran's claim for MS was denied as there was no evidence that the Veteran's MS was related to service, to include his exposure to herbicides in the Republic of Vietnam.  Service treatment records, various treatment records, records from the Social Security Administration, statements of the Veteran, and the transcript of a June 1996 RO hearing were of record at the time of the April 2000 Board decision.

Since the final April 2000 Board decision, the following evidence has been associated with the Veteran's claims file:  various VA treatment records and the transcript of the September 2009 Board hearing.

New VA treatment records associated with the claims file since April 2000 show treatment for MS.  The fact that the Veteran carried a diagnosis of MS was not in doubt during the April 2000 Board decision.  Instead, the nexus between MS and the Veteran's service was at issue in April 2000.  The new treatment records, however, do not show any link between the Veteran's service and his development of MS.  Thus, those records are not material evidence sufficient to reopen the Veteran's claim for service connection.

The Veteran offered testimony at his March 2009 Board hearing.  There, the Veteran testified that he began urinating frequently in Vietnam and that continued after service.  See Transcript at 5.  The Veteran also testified that he received treatment for MS from Kaiser Permanente as early as 1971.  See id at 7.  He explained the medication he takes to treat his MS.  See id at 8.  The Veteran contended that he first began experiencing the symptoms of MS-namely frequent urination-while serving in Vietnam.  See id. 

The Veteran's testimony at the March 2009 Board hearing is also not new and material evidence sufficient to reopen the claim for service connection.  Regarding his statement that he began experiencing the symptoms of MS during service, that testimonial evidence was of record at the time of the April 2000 denial.  Indeed, at a June 1996 RO hearing, the Veteran testified that he began experiencing the symptoms of MS in 1969 during service.  See RO Hearing Transcript at 2.  He explained that he experienced frequent urination in service.  See id.  Likewise, the Veteran also testified at that hearing that he received treatment for the symptoms of MS after leaving the service, in 1971.  See id at 4-7.  Indeed, he also mentioned his treatment at Kaiser Permanente in 1971 at that hearing.  See id at 5.  Finally, the Veteran's testimony as to the type of medication he takes to treat his MS is not material as it does not show any potential association between MS and the Veteran's service.  Thus, the Veteran's testimony in March 2009 concerning the onset and treatment is not new because that evidence was of record at the time of the April 2000 Board decision.

Simply, new and material evidence has not been associated with the Veteran's claims file from the date of the April 2000 Board decision.  New treatment records have been associated with the Veteran's claims file since that time; however, those records detail the Veteran's treatment for MS.  The fact that the Veteran suffers from MS was not in dispute during the time of the April 2000 Board denial.  Thus, that evidence is not material.  Further, although the Veteran testified as to the onset of his MS symptoms and his treatment shortly following service, that evidence is not new evidence.  Indeed, as discussed above, the Veteran had already stated such prior to the April 2000 Board decision which denied service connection for MS.  See June 1996 RO Hearing Transcript.  Thus, having found new and material evidence to substantiate the Veteran's claim, the Board declines to reopen the claim of entitlement to service connection for MS.


ORDER

The claim to reopen the previously denied claim of entitlement to service connection for MS is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


